 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9   K.D.,
                                                           Case No.: 2:17-cv-02825-RFB-NJK
10            Plaintiff(s),
                                                                        ORDER
11   v.
                                                                 (Docket Nos. 182, 183)
12   UNITED AIRLINES, et al.,
13            Defendant(s).
14           Pending before the Court are Plaintiff’s motions for sanctions and to reopen discovery.
15 Docket Nos. 182, 183. Among other deficiencies, Plaintiff fails to include points and authorities
16 in support of her motions. Plaintiff thus consents to the denial of her motions. Local Rule 7-2(d).
17 Accordingly, the Court DENIES Plaintiff’s motions without prejudice. See Kor Media Grp., LLC
18 v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013). The Court again advises Plaintiff that she is
19 required to comply with all Federal and Local Rules.
20           IT IS SO ORDERED.
21           Dated: September 24, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
